Citation Nr: 0704869	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date than October 1, 2003 
for the addition of JLD as dependent to the compensation 
award. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.  
The veteran also had active duty for training from April 1974 
to July 1974, and has reported some type of active service 
from May 1973 to September 1973 that has not been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which added JLD as a dependent to the 
veteran's compensation award, effective from October 1, 2003.  
In September 2003, the veteran entered a notice of 
disagreement with the effective date; the RO issued a 
statement of the case in February 2005; and the veteran 
entered a substantive appeal in March 2005.

The veteran and his spouse appeared and testified at a 
personal hearing in February 2006 before the undersigned 
Veterans Law Judge, sitting at St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to the effective date of an award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

The Board finds that in this case adequate notice has not 
been provided the veteran on the appealed issue of 
entitlement to an earlier effective date than October 1, 2003 
for the addition of JLD as dependent to the compensation 
award.  The correspondence from VA to the veteran did not 
notify him what information and evidence that was not of 
record was necessary to substantiate the claim for earlier 
effective date, what VA would seek to provide, what the 
veteran was expected to provide, and did not ask the veteran 
to provide any evidence in his possession that pertains to 
the claim for earlier effective date.  In this case, although 
an April 2004 letter from the RO notified the veteran of 
various facts in the case that included that a June 1997 
letter to the veteran informed him of the requirements for 
adding a dependent to the compensation award, and that the 
evidence to establish dependency for JLD was first received 
in 2003, there is otherwise no letter of record that shows 
content complying notice to the veteran. 

The Board also notes that other correspondence of record 
informed the veteran of the reasons why an earlier effective 
date than October 1, 2003 for the addition of JLD as 
dependent to the compensation award was not granted.  The 
statement of the case provided the veteran the applicable 
regulations regarding establishment of a higher rate of 
compensation based on the existence of a dependent, which 
included 38 C.F.R. §§ 3.204(a)(1) and 3.213(a) (2006) 
requirement of submitting "evidence" of the birth of a 
child, including that, for a child that does not reside with 
the veteran, the name and address of the person who has 
custody of the child and the Social Security number of the 
child.  The statement of the case also provided the veteran 
the applicable effective date regulation at 38 C.F.R. 
§ 3.401(b) (2006), which includes notice that the effective 
date for additional compensation based on dependents is the 
latest of the following dates: (1) date of claim, (2) date 
dependency arises, or (3) effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within 1 year of notification of such rating action, 
or (4) the date of commencement of veteran's award.  

While the evidence that could substantiate an earlier 
effective date claim in this case may be limited, there needs 
to be a content-complying notice letter sent to the veteran 
to advise him what is required to substantiate a claim for an 
earlier effective date than October 1, 2003 for the addition 
of JLD as dependent to the compensation award, including the 
need to submit evidence that he filed a "claim" for JLD as 
a dependent prior to September 2003, including in 1994.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1334-35 (Fed. Cir. 
2006) (it was improper for the Board to conclude that VA's 
notification duty was satisfied by the notice of decision and 
statements of the case).  The content-complying notice should 
include that the veteran needs to submit evidence that he 
filed a "claim" for JLD as a dependent prior to September 
2003, that is, that he either provided a birth certificate 
for JLD with evidence that he was supporting her, or that he 
provided to VA notice of JLDs Social Security number and name 
and address of the custodial parent of JLD.  The letter 
should also ask the veteran to provide any evidence in his 
possession that pertains to the claim for earlier effective 
date, including any evidence showing that a "claim" for 
dependency for JLD was filed with VA earlier than September 
2003 (including evidence of when he first provided VA a copy 
of JLDs birth certificate, or first provided VA notice of 
JLDs Social Security number and name and address of the 
custodial parent of JLD), and any evidence showing the date 
dependency arose (evidence of payment of child support or 
evidence the child resided with the veteran).

Although such content-complying notice regarding earlier 
effective date than October 1, 2003 for the addition of JLD 
as dependent to the compensation award was not previously 
sent, after the RO sends the veteran adequate notice, the RO 
may readjudicate the earlier effective date claim in a 
supplemental statement of the case.  In Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the 
Federal Circuit Court held that, as a matter of law, the 
provision of adequate notice followed by a readjudication of 
the claim in a statement of the case or supplemental 
statement of the case cures any timing problem associated 
with inadequate notice or lack of notice prior to an initial 
adjudication. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006) is fully satisfied.  In 
particular, VA must send the veteran 
notice that includes an explanation as to 
the information or evidence needed to 
establish an effective date earlier than 
October 1, 2003 for the addition of JLD 
as dependent to the compensation award.  
The content-complying notice should 
include that the veteran needs to submit 
evidence that he filed a "claim" for 
JLD as a dependent prior to September 9, 
2003 (including evidence of when he first 
provided VA a copy of JLDs birth 
certificate, or first provided VA notice 
of JLDs Social Security number and name 
and address of the custodial parent of 
JLD). The letter should also ask the 
veteran to provide any evidence in his 
possession that pertains to the claim for 
earlier effective date, including any 
evidence showing that a claim for 
dependency for JLD was filed with VA 
earlier than September 2003 (including 
evidence he first provided VA a copy of 
JLD's birth certificate or notice of JLDs 
Social Security number and name and 
address of the custodial parent of JLD), 
and any evidence showing the date 
dependency arose (evidence of payment of 
child support or evidence the child 
resided with the veteran).  The claims 
file must include documentation that 
there has been compliance with VA's 
duties to notify and assist a claimant.

2.  Following the above development, VA 
should readjudicate the claim.  If the 
earlier effective date benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



